Citation Nr: 0711919	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-14 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for status post 
arthrotomy and medial meniscectomy of the left knee with 
traumatic arthritis, currently evaluated as 30 percent 
disabling. 

2.  Entitlement to an increased evaluation for left knee 
arthrotomy and medial meniscectomy with traumatic arthritis, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to a total disability rating based on 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
December 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The transcript of the July 2006 hearing before the 
undersigned contains instances in which the testimony was not 
transcribed, but was described as inaudible.  In the event 
that a hearing has not been transcribed in whole or in part 
due to equipment failure or other cause, the appellant or 
representative may move for a new hearing in writing, 
specifying why prejudice would result from the failure to 
provide a new hearing.  See 38 C.F.R. § 20.717 (2006).  


FINDINGS OF FACT

1.  The veteran's left knee disorder is manifested by 
complaints of pain, swelling popping, locking and giving way, 
with findings of crepitus and no more than slight 
instability.  

2.  The veteran's left knee disorder is manifested by 
moderate to severe osteoarthritis with limitation of motion 
and severe functional impairment including the use of a cane 
to assist in ambulation.  

3.  Service connection is currently in effect for status post 
arthrotomy and medial meniscectomy, left knee, with traumatic 
arthritis, rated as 30 percent disabling under DCs 5010-5260; 
left knee arthrotomy and medial meniscectomy residuals with 
traumatic arthritis, rated as 10 percent disabling under DC 
5257; hypertension, rated as 10 percent disabling; and 
coronary atherosclerosis, rated as noncompensable.  

4.  The veteran's service-connected disabilities do not 
prevent him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation higher than 10 
percent for service-connected left knee arthrotomy and medial 
meniscectomy with traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59 and Part 4, Diagnostic Code 5257 
(2006).  

2.  The criteria for a disability evaluation higher than 30 
percent for service-connected left knee arthrotomy and medial 
meniscectomy with traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59 and Part 4, Diagnostic Code 5010, 
5260-5261 (2006).  

3.  The criteria for a total evaluation based on 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5103 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16(a) and (b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations for the Left Knee

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2006).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

In evaluating the veteran's current left knee disability, the 
Board has considered VA outpatient treatment records dated 
from 2003 to 2006, private records dated from 1996 to 2006, 
and VA examination reports dated in August 2004.  

Left Knee Arthrotomy and Medial Meniscectomy with Traumatic 
Arthritis, under DC 5257

The veteran's left knee arthrotomy and medial meniscectomy 
with traumatic arthritis is rated as 10 percent disabling for 
instability of the left knee under Diagnostic Code (DC) 5257.  
Diagnostic code 5257, impairment of the knee, recurrent 
subluxation or lateral instability, provides higher ratings 
of 20 percent for moderate and 30 percent for severe 
impairment.  38 C.F.R. § 4.71a.  

The VA and private treatment records do not make any 
reference to instability of the left knee or other pertinent 
findings.  The VA joints examination report dated in August 
2004 notes that the veteran's left knee is stable to varus 
and valgus stress in 10 and 30 degrees of flexion.  
Consequently, the Board finds the veteran's current knee 
pathology cannot meet the next higher rating under DC 5257 of 
20 percent, which requires moderate recurrent subluxation or 
lateral stability.  

Left Knee Arthrotomy and Medial Meniscectomy with Traumatic 
Arthritis, under DC 5010-5260-5261

The veteran has been assigned a 30 percent disability rating 
for his left knee disorder for arthritis of the left knee 
with limitation of flexion with severe functional impairment 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DC 5101-5260-
5261.  (See February 1999 Board decision)

VA outpatient records show that on X-ray examination in April 
2004, degenerative joint disease of the knees, worse on the 
left, was found.  On VA examination in August 2004, the 
veteran complained of left knee swelling and giving way. It 
was noted that he ambulates with a cane.  On examination it 
was noted that he lacked the last 10 degrees of passive 
extension and flexes to 95 degrees with pain at the extremes 
of flexion.  There was no detectable swelling or effusion and 
there was a trace of creptiation.  The examiner stated that 
he was unable to sublux the patella laterally and that the 
knee flexed to 30 degrees.  The veteran had a tibial tubercle 
that was more prominent than normal.  The finding was: 
moderately severe osteoarthritis, left knee.  The examiner 
stated that there was no evidence of incoordination and that 
with the amount of disease present, the veteran probably had 
weakness and fatigability in the knee.  It was noted that the 
range of motion is not the result of the weakness or 
fatigability.  It was also stated that the examiner was 
unable to estimate the range of motion, amount of pain or 
functional capacity during flare-up without resorting to pure 
speculation.  

On VA outpatient treatment in May 2005, the veteran reported 
that he uses a cane all of the time.  He reported that the 
time was getting close for a knee replacement.  On 
examination, both knees were noted to demonstrate 5 degree 
flexion contractures and flexion to 95 degrees.  X-rays 
showed advanced osteoarthritis of the knees.  

Under DC's 5060-5261, to assign a rating beyond 30 percent, 
extension would have to be limited to at least 30 degrees.  
As outlined above, the current evidence of record does not 
support such a finding.  In reviewing the factors in 
38 C.F.R. §§ 4.40, 4.45, and 4.59 (2006), the Board notes 
that the veteran has also not been shown to exhibit left knee 
functional impairment that would warrant an evaluation in 
excess of 30 percent under Diagnostic Codes 5010, 5260-5261; 
DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).  

As to functional impairment, on VA examination in August 
2004, pain on motion was noted at the extremes of flexion.  
The veteran was reported to require a cane to ambulate.  At 
the August 2004 VA examination for compensation purposes, the 
veteran noted that he was limited in how far he could walk 
due to getting out of breath as well as his knee giving way.  
There is no clinical evidence of incoordination, or swelling.  
There is no indication of atrophy of disuse as compared to 
the right leg.  It was noted that the range of motion is not 
the result of the weakness or fatigability, and the examiner 
was unable to estimate the range of motion, amount of pain, 
or functional capacity during flare-up without resorting to 
pure speculation.  Based on these findings, the Board 
concludes that a rating beyond 30 percent is not warranted 
under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
and Diagnostic Codes 5010, 5260-5261 (2006).  

Other Considerations

As discussed in the Board's February 1999 decision, which 
assigned the current 30 percent rating using DCs 5010-5260-
5261 pursuant to Deluca and a separate 10 percent rating 
under DC 5257, the 30 percent rating encompassed any pain and 
limitation of motion ("locking").  The Board notes that 
under Diagnostic Code 5258 -- which is applicable to 
dislocation of the semilunar cartilage manifested by a 
symptomatology including locking of the knee -- and 
Diagnostic Code 5259 --which is applicable to symptomatic 
removal of the semilunar cartilage -- the symptoms 
contemplated cannot be distinguished from those contemplated 
by sections 4.59, 4.40 and 4.45.  In this instance, when the 
30 percent rating is assigned on the basis of functional 
limitation due to various manifestations, including pain, 
separate evaluations may not be assigned under Diagnostic 
Codes 5258 or 5259 and 5260-5261 as such action would 
constitute the evaluation of the same disabling manifestation 
under different diagnoses.  38 C.F.R. § 4.14 (2006).  A 
separate evaluation could be assigned when the manifestations 
do not overlap.  (VAOPGCPREC 9-98).  As Diagnostic Codes 
5260-5261 provide for evaluations of 30 percent or more, it 
would not be to the veteran's advantage to have his service-
connected left knee disability evaluated under Diagnostic 
Code 5258 or 5259.

There is no evidence of ankylosis (DC 5256), impairment of 
the tibia and/or fibula (DC 5262) or genu recurvatum (DC 
5263).  (See the August 2004 examination report and treatment 
records dated from 2003 to 2006, and private records dated 
from 1996 to 2006).  As such, neither an increased rating nor 
separate, compensable ratings are warranted under these 
diagnostic codes.

The Board has also considered whether a separate rating would 
be assignable for scarring.  However the record does not 
reflect that the veteran has left knee scars that are painful 
or tender, deep, unstable, exceed 144 square inches, or limit 
function.  38 C.F. R. Part 4 § 4.118 Diagnostic Codes 7801 to 
7805 (effective August 30, 2002).  While on VA examination in 
August 2004 medial and lateral scars were noted, there are no 
findings regarding the scars and the veteran has complained 
of none.

As such, when considering the limitation of motion documented 
and the findings noted regarding functional impairment, the 
Board finds that the veteran is adequately compensated for 
his disability under DC 5010-5260-5261 by the 30 percent 
rating assigned and that a higher rating is not warranted.  

Total Rating Based on Unemployability

In June 2004, the veteran submitted an informal claim for a 
total disability evaluation based on unemployability, and 
submitted a formal claim in July 2004.  He indicated at that 
time that he had last worked in 1989 in technical maintenance 
of equipment, and that he had completed two years of college.  

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  The issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19 (2006).  The regulations further 
provide that if there is only such disability, it must be 
rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).  

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 38 
C.F.R. § 4.16(a), an extra-schedular rating is for 
consideration where the veteran is unemployable due the to 
service-connected disability.  38 C.F.R. § 4.16(b).

In this case, the veteran does not currently have a single 
disability rated at 60 percent, or two or more disabilities 
with at least one disability rated at 40 percent, with a 
combination of disabilities rated at 70 percent. Thus, the 
veteran does not meet the schedular criteria for total 
disability. An extra-schedular rating may be considered.  38 
C.F.R. § 4.16(b).

Service connection is currently in effect for status post 
arthrotomy and medial meniscectomy, left knee, with traumatic 
arthritis, rated as 30 percent disabling under DCs 5010-5260; 
left knee arthrotomy and medial meniscectomy residuals with 
traumatic arthritis, rated as 10 percent disabling under DC 
5257; hypertension, rated as 10 percent disabling; and 
coronary atherosclerosis, rated as noncompensable.  The 
record does not demonstrate that the veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities consistent with 
his past work experience or his education. 

In December 1985, the veteran was found by the Social 
Security Administration (SSA) to be unemployable as a result 
of severe bilateral degenerative arthritis of the knees with 
multiple surgical interventions; hypertension; and severe 
persistent and intractable pain supported by the evidence of 
record.  The veteran was noted to have a high school diploma 
at that time.  In a December 1996 report, the veteran's 
private physician, found that the veteran would never be able 
to be gainfully employed as result of impairment of back and 
lower extremities.  

When the veteran was examined by VA in November 2002, the 
examiner indicated that if one considered only the veteran's 
left knee, he had enough disease in it that he could not 
perform a job which caused him to be on his feet more than 4 
of 8 hours per day.  The four hours would have to be in 
broken intervals.  The examiner also noted that the veteran 
could not climb stairs or ladders.  He stated that the 
veteran could perform a sedentary job with those 
restrictions.  He further noted that the veteran had numerous 
other orthopedic problems which would have to enter into that 
decision and that these had not been considered in the 
evaluation.

At the time of a November 2002 VA examination for 
hypertension, the veteran reported that he had been out of 
his medication for 2 or 3 days and that readings at home 
averaged 140/70-80.  The readings on examination were: 
170/108; 162/106 sitting; and 160/104 reclining.  The 
examiner referred to recent readings in 2001 and 2002 which 
were significantly lower than the current findings.  The 
examiner indicated that the veteran's hypertension did not 
render him unemployable.  

When the veteran was examined by VA in August 2004, there was 
no indication on joints examination or on hypertension 
examination that his service-connected disabilities rendered 
him unemployable.  It was noted that he was receiving 
disability benefits from SSA due to degenerative joint 
diseases including four operations on his lower back.  

In considering a claim for a TDIU, only service-connected 
disorders are pertinent. While the veteran has service 
connected left knee, hypertension, and coronary 
atherosclerosis disorders, the veteran has other nonservice-
connected disabilities that interfere with activities, 
including arthritis of the right knee and back problems.  
(See, e.g., VA outpatient report of May 2005, private records 
dated in 1999 to 2005 from Trinity Pain Clinic, private 
medical records dated in 2005 from Fowler Chiropractic 
Clinic).  Moreover, there has been no finding that the 
veteran's service-connected left knee disorder, coronary 
atherosclerosis and hypertension, combined, prohibit him from 
obtaining or maintaining substantially gainful employment.  
The November 2002 orthopedic examiner indicated that the 
veteran could perform a sedentary job which did not cause him 
to be on his feet for more than 4 of 8 hours and did not 
require him to climb stairs or ladders.  The November 2002 VA 
hypertension examiner found that the veteran was not 
unemployable as a result of his hypertension.  His coronary 
atherosclerosis is properly rated as noncompensable.  (See VA 
hospitalization of March 2003 and VA examination of August 
2004).  The Social Security determinations were clearly based 
on multiple factors, including the presence of bilateral knee 
disability.  The non service-connected disabilities may not 
be considered by VA.  

The veteran submitted three statements from three potential 
employers in July 2005. The Board notes that these letters 
indicate generally that the veteran was not able to work.  
One said that he was not hirable due to "physical 
complications with health, being able to proforms (sic) said 
duties that the job demands" and another reported that "due 
to his physical abilities" he was not able to be hired.  
Given that the veteran has both service-connected and non-
service-connected disabilities, however, these general 
statements have little probative value in deciding this 
claim; they do not reflect that the veteran was unable to 
work or was not hirable due solely to his service-connected 
disabilities.  

Accordingly, the Board finds that the preponderance of the 
evidence is against assigning a TDIU rating under the 
provisions of 38 C.F.R. § 4.16(b).  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2006).  

The RO's July 2004 letter describing the evidence needed to 
support the veteran's claim for an increased rating for his 
service-connected left knee arthrotomy and medial 
meniscectomy with traumatic arthritis, and for a TDIU was 
timely mailed before the November 2004 rating decision.  See, 
Pelegrini.   It described the evidence necessary to 
substantiate a claim for an increased rating, identified what 
evidence VA was collecting, requested the veteran to send in 
particular documents and information and identified what 
evidence might be helpful in establishing his claim.  While 
the notice did not specifically inform the veteran that he 
could send in evidence in his possession, he was informed 
that it was his responsibility to ensure that VA receives all 
pertinent medical records not in the possession of a Federal 
department or agency.  See Quartuccio.  Further, the veteran 
has submitted records to VA at his hearing before the 
undersigned.  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of for Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  A letter properly informing 
the veteran in this regard was sent in June 2006.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and he was afforded a VA examination in 
connection with his claim.  He additionally testified at a 
hearing before the undersigned in July 2006.  While the 
record reflects that the veteran received benefits from SSA 
in 1985, a January 2005 facsimile from that agency reveals 
that the records cannot be located.  The veteran has not 
identified any records which could be pertinent to his claim 
that have not been secured.  There is no indication that 
there are any outstanding records that are pertinent to this 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An increased evaluation for status post arthrotomy and medial 
meniscectomy of the left knee with traumatic arthritis beyond 
30 percent is denied.  

An increased evaluation for left knee arthrotomy and medial 
meniscectomy with traumatic arthritis beyond 10 percent is 
denied.  

A total disability rating based on unemployability due to 
service-connected disability (TDIU) is denied.  



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


